Citation Nr: 0416205	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-23 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for loss of vision of 
the left eye including amblyopia.

3.  Entitlement to the assignment of a compensable rating for 
the residuals of lacerated tendon and nerve repair, right 
ring finger (residuals of a right ring finger injury), on 
appeal from the initial grant of service connection.  

4.  Entitlement to an effective date earlier than June 6, 
2001, for the grant of service connection for residuals of a 
right ring finger injury.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 until 
October 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In the Notice of Disagreement (NOD) received in October 2002, 
the veteran argued that he should be granted an earlier 
effective date for service connection for the right ring 
finger disability.  An unprocessed notice of disagreement 
should be remanded, not referred, to the RO for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).


FINDINGS OF FACT

1.  The record contains no evidence that the veteran had a 
low back disability during his active military service or a 
current competent medical diagnosis of low back disability.

2.  The veteran's left eye disorder, esotropia with 
amblyopia, was noted on examination at entrance to service.

3.  The pre-service left eye disorder did not undergo an 
increase in severity during active duty.

4.  The veteran's disability from residuals of a right ring 
finger injury is manifested by acute pain on use and the 
inability to flex the distal and middle phalanges.





CONCLUSIONS OF LAW

1.  A low back disability was not incurred in active service.  
38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2003); 
38 C.F.R. § 3.303 (2003).  

2.  The pre-service left eye disorder was not aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1153 (West 2003); 38 
C.F.R. § 3.306 (2003).

3.  The criteria for an initial 10 percent rating for 
residuals of a right ring finger injury have been met.  
38 U.S.C.A. § 1155 (West 2003); 38 C.F.R. Part 4, Diagnostic 
Codes 5155, 5227 (Effective prior to and on August 26, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts on appeal that service connection is 
warranted for a low back disability and loss of vision of the 
left eye.  He also contends that he should have been assigned 
a higher disability evaluation for his service-connected 
residuals of a right ring finger injury.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2003).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
Statement of the Case and Supplemental Statements of the 
Case, and correspondence from the RO, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claims.  

In particular, the Board notes evidence development letters 
dated in July 2002 and April 2003 in which the veteran was 
advised of the type of evidence necessary to substantiate his 
claims.  

In those letters, the veteran was also advised of his and 
VA's responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  

It also appears that all obtainable evidence identified by 
the veteran relative to his claims has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair and 
informed disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under the 
VCAA.  Quartuccio v. Principi, 16 Vet. App. 182 (2002) and 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Factual Background

The report of a November 1967 examination conducted prior to 
enlistment in the Navy noted defective vision as well as a 
history of refraction error.  The veteran's vision was 20/20 
in the right eye and 20/400 in the left eye.  The spine and 
musculoskeletal system were considered normal.  

In connection with entrance onto active duty, an eye 
examination was conducted in October 1968.  The diagnosis was 
left esotropia with amblyopia.  The veteran was found 
qualified for enlistment.  The veteran's vision was 20/20 in 
the right eye and 20/400 in the left eye.  "Amblyopia" is 
impairment of vision without a detectable organic lesion of 
the eye.  Dorland's Illustrated Medical Dictionary 53 (28th 
ed. 1994).  

In May 1972, the veteran reported that he lacerated the right 
ring finger breaking a wine glass 3 days previously.  In June 
1972, he underwent repair of the flexor profundus and radial 
digital nerve of the right ring finger at the level of the 
mid-middle phalanx.  

The report of the October 1972 examination conducted prior to 
release from active duty shows swelling of the right finger.  
The veteran was unable to fully extend his right ringer 
finger.  There was a 2-1/2 inch residual surgical scar on the 
right ring finger.  The spine and musculoskeletal system were 
considered normal.  The veteran denied any history of 
recurrent back pain when reporting his inservice medical 
history.  There were no complaints, treatment or diagnoses 
recorded in the service medical records regarding a low back 
disability.  

The record contains U.S. Naval Reserve examination reports 
conducted in June 1976 and April 1979.  The June 1976 U.S. 
Naval Reserve enlistment examination notes that the veteran's 
vision was 20/20 in the right eye and 20/400 in the left eye.  
An internal strabismus was also diagnosed.  There were no 
findings in regard to vision on the April 1979 examination.  

The June 1976 and April 1979 U.S. Naval Reserve examination 
reports show that the spine and musculoskeletal system were 
considered normal.  The veteran denied any history of 
recurrent back pain when reporting his medical history, and 
there were no complaints, treatment or diagnoses recorded 
regarding a low back disability.  

The veteran filed his current claim in June 2001.  

A September 2002 rating action granted service connection for 
the residuals of lacerated tendon and nerve repair, right 
ring finger.  A noncompensable evaluation was assigned 
effective June 6, 2001, the date his claim was received.  

A VA examination was conducted in September 2003.  The 
veteran complained of acute, sharp, right ring finger pain on 
minor injury or while working.  His job required significant 
work on the computer as a construction project manager.  He 
often dropped things in his right hand.  He also complained 
of constant pain during cold weather.  It was noted that he 
did not wear a splint or take analgesic.  On examination, the 
right finger distal and middle phalanges could not be flexed.  
There was acute pain elicited by palpation of the finger.  
There was diminished light touch using the Semmes-Weinstein 
monofilament, 2.83.  He could flex the right ring finger at 
the MCP joint to meet the palm but not the median crease.  
The hand grasp was 5/5.  The tip of the thumb could touch the 
tip of the fourth finger.  Bilateral X-rays revealed 
degenerative changes of both hands with postoperative changes 
in the fourth digit of the right hand.  The diagnoses were 
residuals, tendon laceration and nerve repair, right fourth 
finger.  

Criteria and Analysis for service connection for a low back 
disorder

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

The service medical records do not show in-service 
complaints, treatment, or diagnoses regarding a low back 
disorder.  Further, the veteran has neither provided nor 
identified medical evidence to show current diagnosis of the 
claimed disorder.  The post service examination records 
failed to document any diagnoses regarding a low back 
disorder subsequent to service discharge.  The only evidence 
of record that suggests the presence of the claimed 
disability is the veteran's statement.  As noted, his 
statements are not sufficient competent evidence of current 
disability.  Id.

As such, the record does not contain medical evidence of 
current disability, that is, of an impairment in earning 
capacity as the result of the claimed injury or residuals 
thereof as set forth in 38 C.F.R. § 4.1.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  Without proof of a current disability, service 
connection is denied.

Criteria and Analysis for service connection for loss of 
vision

A veteran is presumed to be in sound condition when accepted 
for service except for defects noted at the time of 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service.  38 C.F.R. § 3.304.  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

The October 1968 examination conducted prior to entrance 
diagnosed left esotropia with amblyopia.  The veteran's 
vision was 20/20 in the right eye and 20/400 in the left eye.  
The Board finds that this disability was noted at the time of 
entry into active duty and the presumption of soundness on 
enlistment does not arise.  

Therefore the issue is whether the pre-service eye disorder 
was aggravated by service.  Significantly, the available 
service medical records do not show any treatment for the 
left eye.  Additionally, the October 1972 examination 
conducted prior to release from active duty shows that the 
veteran's vision was 20/20 in the right eye and 20/400 in the 
left eye, the same as on enlistment.    

More importantly, the record does not contain any clinical 
evidence that would tend to suggest that there was chronic 
aggravation of his disorder.  The medical records do not 
include any opinion stating that the veteran's disability was 
aggravated during service by either an injury or by any other 
means.  After reviewing the record the Board finds that the 
medical evidence shows that the pre-service eye disorder 
underwent no change in severity during service.  Accordingly, 
the preponderance of the evidence is against the veteran's 
claim.

Criteria and Analysis for the assignment of a compensable 
rating for the residuals of a right ring finger injury

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Schedule), which is in 
turn based on the average impairment of earning capacity 
caused by a given disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the evaluations to 
be assigned to the various disabilities.  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  In assessing a claim for an increased 
rating, the history of the disability should be considered.  
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  

The Board notes that the appeal for a higher evaluation for 
the right ring finger disability arises from the initial 
rating decision, which established service connection for the 
disability and assigned the initial zero percent disability 
evaluation.  Therefore, the entire rating period is to be 
considered, including the possibility of a staged rating 
(i.e., separate ratings for separate periods of time) based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The RO has assigned a noncompensable percent rating for the 
veteran's service connected right ring finger disability in 
accordance with the Schedule for Rating Disabilities 
38 C.F.R. Part 4, Diagnostic Codes 5155 and 5227.  

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by x-ray findings, is rated as for degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200, etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on X-ray findings, will not be combined with 
ratings based on limitation of motion, nor will they be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.  

Under 38 C.F.R. Part 4, Diagnostic Code 5227, ankylosis of 
the ring finger warrants a non-compensable rating.  For a 
compensable rating to be granted, it must be shown that there 
is extremely unfavorable ankylosis.  Under those 
circumstances, the disability will be rated as amputation, 
and a 10 percent rating may be granted.  38 C.F.R. Part 4, 
Code 5155 (prior to August 26, 2002).  

Ankylosis is stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits, the 
following rules were observed: (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, was rated as 
amputation. (2) Ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, even though each was 
individually in favorable positions, was rated as unfavorable 
ankylosis. (3) With only one joint of a digit ankylosed or 
limited in its motion, the determination was made on the 
basis of whether motion was possible to within two inches 
(5.1 centimeters) of the median transverse fold of the palm; 
when so possible, the rating was for favorable ankylosis, 
otherwise unfavorable. (4) With the thumb, the 
carpometacarpal joint was regarded as comparable to the 
metacarpophalangeal joint of other digits.  Extremely 
unfavorable ankylosis of the fingers, all joints in extension 
or in extreme flexion, or with rotation and angulation of 
bones, was rated as amputation.  38 C.F.R. § 4.71a.

The provisions for rating disabilities in the individual 
fingers were amended on July 26, 2002, and made effective 
August 26, 2002.  However, the Board points out that the new 
criteria may not be applied for the period prior to the 
revision.  See VAOPGCPREC 3-2000 (April 10, 2000).  As 
limited by 38 U.S.C.A. § 5110(g), the effective date of any 
increase assigned under the amended version of the rating 
schedule can be no earlier than the effective date of the 
regulation.  

Under rating criteria effective from August 26, 2002, 38 
C.F.R. § 4.71a, ankylosis of individual fingers is governed 
by Diagnostic Codes 5224 through 5227.  The rating for 
ankylosis (favorable or unfavorable) of the ring finger is 
governed by Diagnostic Code 5227.  Diagnostic Code 5227 
provides that favorable ankylosis of the ring finger warrants 
a zero percent evaluation for the major and minor upper 
extremity.  A note following this section provides that 
extremely unfavorable ankylosis will be rated as amputation 
under Diagnostic Codes 5152 through 5156.

Amputation of the ring finger is governed by Diagnostic Code 
5155, which provides that amputation without metatarsal 
resection at the proximal interphalangeal joint or proximal 
thereto is evaluated as 10 percent disabling; and amputation 
with metatarsal resection (more than one-half lost) is 
evaluated as 20 percent disabling.

If both the carpometacarpal and interphalangeal joints are 
ankylosed, and either is in extension or full flexion, or 
there is rotation or angulation of a bone, evaluate as 
amputation at metacarpophalangeal joint or through proximal 
phalanx. (ii) If both the carpometacarpal and interphalangeal 
joints are ankylosed, evaluate as unfavorable ankylosis, even 
if each joint is individually fixed in a favorable position. 
(iii) If only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as unfavorable 
ankylosis.  (iv) If only the carpometacarpal or 
interphalangeal joint is ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, 
evaluate as favorable ankylosis. 38 C.F.R. § 4.71a (effective 
August 26, 2002).

Pursuant to the provisions of Diagnostic Codes 5003 and 5010, 
a disability of a joint due to arthritis is rated based on 
limitation of motion of the joint.  Considering Diagnostic 
Codes 5003 and 5010 (arthritis), 5227 (limited motion of the 
right ring finger), and a review of the September 2003 
compensation examination report, there is no ankylosis of the 
right ring finger.  The Board finds that this functional loss 
is not equivalent to ankylosis, and is less than that 
associated with extremely unfavorable ankylosis or amputation 
of the finger without resection of the metacarpal.  As noted, 
a disability of a joint due to arthritis is rated based on 
limitation of motion of the joint, therefore, a compensable 
rating under the criteria for arthritis would require 
extremely unfavorable ankylosis of the right ring finger 
under Diagnostic Code 5227.  

Under Hicks v. Brown, 8 Vet. App. 417 (1995), the Court noted 
that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Therefore, with 
x-ray evidence of degenerative changes and objective 
demonstration of painful, but not limited, motion of the 
affected joint, a 10 percent rating would be applied to the 
joint under Diagnostic Code 5003; see also 38 C.F.R. 
§ 4.45(f).  Importantly, in this case, two minor joints -- 
the distal and proximal interphalangeal joints of the right 
ring finger -- are involved.  Consequently, as 2 minor joints 
are affected, Diagnostic Code 5003 does provide a basis for 
the assignment of a 10 percent rating for the painful or 
limited motion of the distal and proximal interphalangeal 
joints, and the x-ray evidence of arthritis of these joints.  
The Board has considered the provisions related to healed 
injury, 38 C.F.R. § 4.59, and the provisions related to 
functional impairment, 38 C.F.R. §§ 4.40, 4.45.  The Board 
finds there is credible evidence of pain and pain on motion, 
which results in functional impairment comparable to 10 
percent and no higher.

As the veteran underwent surgery during service the Board has 
also considered whether the surgical scar warrant a separate 
compensable evaluation.  The Schedule provides a compensable 
rating for superficial scars when there is evidence of 
tenderness and pain on objective demonstration (10 percent) 
or limitation of function of the part affected.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7804, 7805.  The record as a 
whole does not show that the post surgical scar is productive 
of any significant functional impairment, nor otherwise 
disabling.  As the scar has not been shown to result in 
functional limitation of the right ring finger, a separate 
rating is not warranted.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).  


ORDER

Service connection for a low back disorder is denied.  

Service connection for loss of vision is denied.

An initial rating of 10 percent for service-connected 
residuals of right ring finger injury is granted, subject to 
regulations applicable to the payment of monetary benefits.

REMAND

As noted in the Introduction, the veteran has filed a timely 
notice of disagreement with respect to the effective date 
assigned for the grant of service connection for his right 
ring finger disability.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

The RO should issue a statement of the 
case with respect to the effective date 
assigned for service connection for the 
right ring finger disability.  The 
veteran is informed that, to perfect an 
appeal on this issue, he must file a 
timely substantive appeal.  

After RO processing, if a timely appeal has been received, 
the case should be returned to the Board, following 
completion of the usual appellate procedures.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



